                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 OLIVER LUCK,                                   :   CASE NO. 3:20-cv-00516-VAB
                                                :
                      Plaintiff,                :
 v.                                             :
                                                :
 VINCENT K. MCMAHON and ALPHA                   :
 ENTERTAINMENT LLC,                             :
                                                :
                      Defendants.               :   JANUARY 7, 2021

               NOTICE OF PREJUDGMENT REMEDY APPLICATION

       PLEASE TAKE NOTICE of the pendency of the Application for Prejudgment Remedy

filed herewith by Counterclaimant Alpha Entertainment LLC.

       YOU HAVE RIGHTS SPECIFIED IN THE CONNECTICUT GENERAL STATUTES,

INCLUDING CHAPTER 903A, THAT YOU MAY WISH TO EXERCISE CONCERNING

THIS APPLICATION FOR A PREJUDGMENT REMEDY. THESE RIGHTS INCLUDE THE

RIGHT TO A HEARING:

       (1)    TO OBJECT TO THE PROPOSED PREJUDGMENT REMEDY BECAUSE

YOU HAVE A DEFENSE TO OR SET-OFF AGAINST THE ACTION OR A CLAIM AGAINST

THE COUNTERCLAIMANT OR BECAUSE THE AMOUNT SOUGHT IN THE

APPLICATION FOR THE PREJUDGMENT REMEDY IS UNREASONABLY HIGH OR

BECAUSE PAYMENT OF ANY JUDGMENT THAT MAY BE RENDERED AGAINST YOU

IS COVERED BY ANY INSURANCE THAT MAY BE AVAILABLE TO YOU;

       (2)    TO REQUEST THAT THE COUNTERCLAIMANT POST A BOND IN

ACCORDANCE WITH SECTION 52-278d OF THE GENERAL STATUTES TO SECURE

YOU AGAINST ANY DAMAGES THAT MAY RESULT FROM THE PREJUDGMENT

REMEDY;
       (3)    TO REQUEST THAT YOU BE ALLOWED TO SUBSTITUTE A BOND FOR

THE PREJUDGMENT REMEDY SOUGHT; AND

       (4) TO SHOW THAT THE PROPERTY SOUGHT TO BE SUBJECTED TO THE

PREJUDGMENT REMEDY IS EXEMPT FROM SUCH A PREJUDGMENT REMEDY.

       PLEASE TAKE FURTHER NOTICE THAT in accordance with Conn. Gen. Stat. § 52-

278c(g), a counterclaim-defendant may request a hearing to contest the application for a

prejudgment remedy, assert any exemption or make a request concerning the posting or

substitution of a bond. The hearing may be requested by any proper motion or claim form

indicating whether the claim is an assertion of a defense, counterclaim, set-off or exemption, an

assertion that any judgment that may be rendered is adequately secured by insurance, an assertion

that the amount sought in the application for the prejudgment remedy is unreasonably high, a

request that the counterclaimant be required to post a bond to secure the counterclaim-defendant

against any damages that may result from the prejudgment remedy or a request that the

counterclaim-defendant be allowed to substitute a bond for the prejudgment remedy.




                                               -2-
                                                     DEFENDANT AND COUNTERCLAIMANT
                                                     ALPHA ENTERTAINMENT LLC

                                                     By: /s/ Jerry S. McDevitt
                                                     Jerry S. McDevitt
                                                     Curtis B. Krasik
                                                     K&L GATES LLP
                                                     K&L Gates Center
                                                     210 Sixth Avenue
                                                     Pittsburgh, PA 15222
                                                     Phone: (412) 355-6500
                                                     Fax: (412) 355-6501
                                                     Email: jerry.mcdevitt@klgates.com
                                                     Email: curtis.krasik@klgates.com

                                                     Jeffrey P. Mueller (ct27870)
                                                     DAY PITNEY LLP
                                                     242 Trumbull Street
                                                     Hartford, CT 06103
                                                     Phone: (860) 275-0100
                                                     Fax: (860) 275-0343
                                                     Email: jmueller@daypitney.com



                                CERTIFICATE OF SERVICE

        I hereby certify that, on January 7, 2021, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                   /s/ Jeffrey P. Mueller
                                                  Jeffrey P. Mueller (ct27870)




                                               -3-
